IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. PD-0883-19

                    MATTHEW JOHN ARMINDARIZ, Appellant

                                           V.

                               THE STATE OF TEXAS




           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE EASTLAND COURT OF APPEALS
                           ECTOR COUNTY



       Per curiam. YEARY, J., filed a dissenting opinion in which SLAUGHTER, J.,
joined.

                                     OPINION


      Appellant was convicted of murder and sentenced to life imprisonment. In the bill

of costs, the trial court assessed Appellant a $25 time payment fee. See T EX. LOCAL

G OV’T C ODE § 133.103. On appeal, the Court of Appeals struck a portion of that fee as
                                                    MATTHEW JOHN ARMINDARIZ - 2


being unconstitutional. Armindariez v. State, No. 11-19-00021-CR (Tex. App.–Eastland

August 15, 2019).

       The State has filed a petition for discretionary review arguing that the time

payment fee was prematurely assessed. We recently handed down our opinion in Dulin v.

State, Nos. PD-0856-19 & PD-0857-19, 2021 Tex. Crim. App. LEXIS 273 (Tex. Crim.

App. Mar. 31, 2021), in which we held that the time payment fee was assessed

prematurely because the pendency of appeal suspends the obligation to pay court costs.

       Accordingly, we grant ground one of the State’s petition for discretionary review,

vacate the judgment of the Court of Appeals, and remand this case to the Court of

Appeals for proceedings consistent with this opinion. The State’s other ground is

refused.


DATE DELIVERED: May 12, 2021
DO NOT PUBLISH